Rule 401. Time for Service. Reissuance, Reinstatement, and Substitution of
Original Process. [Copies for Service.]

      (a)     Original process shall be served within the Commonwealth within [thirty]
30 days after the issuance of the writ or the filing of the complaint.

              Note: [See] See Rule 404 for the time for service outside the
              Commonwealth.

       (b)(1) If service within the Commonwealth is not made within the time prescribed
by subdivision (a) of this rule or outside the Commonwealth within the time prescribed by
Rule 404, the prothonotary upon [praecipe] praecipe and upon presentation of the
original process, shall continue its validity by reissuing the writ or reinstating the
complaint, by writing thereon ‘‘reissued’’ in the case of a writ or ‘‘reinstated’’ in the case
of a complaint.

      (2)    A writ may be reissued or a complaint reinstated at any time and any
number of times. A new party defendant may be named in a reissued writ or a reinstated
complaint.

      (3)    A substituted writ may be issued or a substituted complaint filed upon
[praecipe] praecipe stating that the former writ or complaint has been lost or destroyed.

       (4)   A reissued, reinstated, or substituted writ or complaint shall be served within
the applicable time prescribed by subdivision (a) of this rule or by Rule 404 after
reissuance, reinstatement, or substitution.

        (5)    If an action is commenced by writ of summons and a complaint is thereafter
filed, the plaintiff, instead of reissuing the writ, may treat the complaint as alternative
original process and as the equivalent for all purposes of a reissued writ, reissued as of
the date of the filing of the complaint. Thereafter the writ may be reissued, or the
complaint may be reinstated as the equivalent of a reissuance of the writ, and the plaintiff
may use either the reissued writ or the reinstated complaint as alternative original
process.

              Note: If the applicable time has passed after the issuance of the writ
              or the filing of the complaint, the writ must be reissued or the
              complaint reinstated to be effective as process. Filing or
              reinstatement or substitution of a complaint which is used as
              alternative process under this subdivision, has been held effective in
              tolling the statute of limitations as the reissuance or substitution of a
              writ.
       [(c) The copy of the original process to be served upon the defendant shall
be attested by the prothonotary or certified by the plaintiff to be a true copy.]




Rule 1008.   [Copies for Service.]

Rescinded.

             [Note: For the requirement of attested or certified copies for
             service, see Rule 401(c).]




                                         2